SUMMERS, Justice.
William Furr appeals to reverse his conviction for possession of L.S.D., and to set aside his sentence to one year in parish prison.
The appeal is based upon one bill of exceptions reserved during direct examination by the prosecuting attorney of Trooper Aaron V. Duke, the arresting officer.
The record reflects that Trooper Duke testified that when he arrested the defendant pursuant to an arrest warrant, he allowed him to retrieve his personal belongings from his Volkswagen van parked in the front of his residence, and began to state what he observed in the van at the time. He was interrupted by defense counsel, who objected to his proceeding. The jury was retired from the courtroom.
During the ensuing argument the assistant district attorney indicated that he would introduce as evidence a shirt belonging to the accused and which was found in the van at the time of the arrest. The reason for introducing the shirt would be to show that marijuana gleanings were found to be present in the shirt pocket when it was later inspected in the crime lab.
Defense counsel argued there was insufficient evidence to connect defendant with the shirt; and the time lapse between the date of the offense (January 22) and the date of the arrest (February 27) was too great to permit the shirt to be considered relevant.
The trial judge overruled the defense objection, and this single bill of exceptions was reserved.
The bill of exception lacks merit. Although the prosecuting attorney intended to introduce the shirt to prove intent, the shirt was never actually offered in evidence. In fact, at no point during the testimony of Trooper Duke does he even mention the shirt.
For the reasons assigned, the conviction and sentence are affirmed.